NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10244

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00374-JCM

 v.
                                                MEMORANDUM*
JASON ANDRE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jason Andre appeals pro se from the district court’s order denying his

motion to correct an error in his plea agreement under Federal Rule of Criminal

Procedure 36. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Andre contends that the district court erred by declining to correct an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
erroneous Guidelines citation in his plea agreement. Andre does not cite any

authority to support his contention that a nonbinding plea agreement between the

parties falls within Rule 36’s purview. Moreover, the record reflects that the

sentencing court cited the correct Guidelines provision in imposing the sentence,

and the judgment accurately reflects the court’s oral pronouncement of Andre’s

sentence. Under these circumstances, we conclude that the district court did not

clearly err in denying Andre’s motion. See United States v. Dickie, 752 F.2d 1398,

1400 (9th Cir. 1985).

      AFFIRMED.




                                         2                                   16-10244